 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 89 
520 
Domsey Trading Corporation, Domsey Fiber Corpo-
ration and Domsey Int
ernational Sales Corpora-
tion, a Single Employer 
and International La-
dies™ Garment Workers™ Union, AFLŒCIO and 

Local 99, International 
Ladies™ Garment Work-
ers™ Union, AFLŒCIO.  
Cases 29ŒCAŒ14548, 29Œ
CAŒ14619, 29ŒCAŒ14681, 29ŒCAŒ14735, 29Œ

CAŒ14845, 29ŒCAŒ14853, 29ŒCAŒ14896, 29Œ
CAŒ14983, 29ŒCAŒ15012, 29ŒCAŒ15119, 29Œ
CAŒ15124, 29ŒCAŒ15137, 29ŒCAŒ15147, 29Œ

CAŒ15323, 29ŒCAŒ15324, 29ŒCAŒ15325, 29Œ
CAŒ15332, 29ŒCAŒ15393, 29ŒCAŒ15413, 29Œ
CAŒ15447, and 29ŒCAŒ15685 
August 16, 2010 
SECOND SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER  On September 25, 2008, the two sitting members of 
the Board issued a Second 
Supplemental Decision and 
Order in this proceeding, which is reported at 353 NLRB 
86.
1  Thereafter, the General Co
unsel filed an application 
for enforcement in the Unite
d States Court of Appeals 
for the Second Circuit, and the Respondent filed a cross-
petition for review.  On June 17, 2010, the United States 

Supreme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
3(b) of the Act, in order to exercise the delegated author-

ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  On June 30, 2010, the court of 
appeals denied the General 
Counsel™s application for 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
enforcement and dismisse
d the Respondent™s cross-
petition for review as premature. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered Region 29™s various mo-
tions for summary acceptance of its recalculations of 
backpay.  Because there is no dispute regarding the re-

calculated backpay awards set out in the Third Amended 
Appendix F, we shall order the Respondent to pay those 
amounts, plus interest, to the 164 discriminatees listed in 

the decision reported at 3
53 NLRB 86, which is incorpo-
rated herein by reference. 
The Board has also considered the judge™s second sup-
plemental decision and the reco
rd in light of the excep-
tions and briefs and has decided to affirm the judge™s 

rulings, findings, and conclusions to the extent and for 
the reasons stated in the decision reported at 353 NLRB 
86. 
ORDER The National Labor Relations Board orders that the 
Respondent, Domsey
 Trading Corporation, Domsey Fi-
ber Corporation, and Domsey International Sales Corpo-
ration, a single employer, Brooklyn, New York, its offi-
cers, agents, successors, and assigns, shall satisfy its ob-

ligation to make whole the discriminatees at issue by 
paying them backpay as set out in the Order contained in 
the Board™s decision reported at 353 NLRB 86. 
IT IS FURTHER ORDERED 
that the Respondent place in 
escrow with the Regional Di
rector for Region 29 of the 
National Labor Relations Board for a period of 1 year the 

amounts listed, for the designated discriminatees, in the 
Board™s decision reported at 353 NLRB 86. 
                                                          
 2 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 